RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1 and 9, filed on 21 April 2022, have been entered in the above-identified application.  Claims 11-19 have been added.  Claims 1, 3, and 5-19 are pending.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Similarly, should claim 14 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-126241A in view of Uetake (U.S. Pub. 2016/0009113).  A machine translation of JP ‘241 was relied upon for analysis.
Regarding claim 1, JP ‘241 describes a pressure-sensitive correction tape used for concealing and correcting characters erroneously recorded on a paper surface.  See p. 1, lines 10-17.  The reference describes a three layer correction tape comprising a base material, a concealing layer, and an adhesive layer, see p. 1-2, lines 34-43.  The base material is a plastic film or paper, preferably a PET film, see p. 2, lines 51-54.  The base material has a release layer as described at p. 2, lines 39-43 and lines 62-66, reading on the claimed release substrate.
The concealing layer comprises a binder, pigment, dispersant, an additive, see p. 2, line 69.  The binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This reads on the claimed acid-modified rosin.  Note that suitable carboxyl-group containing resins include rosins, see p. 3, lines 100-103.  JP ‘241 also teaches that silicon dioxide may be included as an extender pigment, see p. 4, lines 135-137.  This reads on the correcting and covering layer.  A pressure-sensitive adhesive layer is used as described at p. 4, lines 146-148, reading on the claimed pressure-sensitive adhesive layer.
JP ‘241 does not specify the use of a porous silica as the silicon dioxide.
Uetake describes an adhesive label for inkjet recording which includes an adhesive layer, a support member, an ink receiving layer, and a releasing layer in this order, see abstract and p. 1, [0017].  The ink receiving layer includes a binder and inorganic particles, see p. 5, [0090], and such particles are preferably amorphous synthetic silica, see p. 6, [0100].  The silica has an oil absorption of less than or equal to 210 mL/100 g, see p. 6, [0112] because this allows for the silica to be dispersed at high concentration and pulverized more finely during the wet dispersion and mechanically pulverizing method, see p. 6, [0112].  The adhesive is a pressure-sensitive adhesive, see p. 3, [0057].  The ink receiving layer of Uetake reads on a covering layer for a pressure-sensitive transfer correcting tape as ink can be applied to this layer to conceal the adherend (including any image on such an adherend) positioned below the adhesive label.
JP ‘241 teaches that the total amount of pigment in the concealing layer is preferably in the range of 65-85 wt. %, see p. 4, lines 138-140, which is inclusive of from 5-50 wt. % of extender pigment.  Suitable extender pigments include silica dioxide, see p. 4, lines 135-136.  Using the porous silica of Uetake as the extender pigment results in an amount of porous silica of from 5-50 wt. % in the concealing layer, which overlaps the claimed range of 1-10% by mass.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
JP ‘241 and Uetake are analogous because they are similar in structure and function, as each discloses pressure-sensitive adhesive tapes comprising a base layer, additional layer, and adhesive layer.  Each teaches a PET base layer (see Uetake at p. 7, [0131] and JP ‘241 at p. 2, lines 51-54) and each teaches the use of silicon dioxide in the additional layer.  The silicon dioxide containing layers of both JP ‘241 and Uetake are configured to receive an ink.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included porous silica as taught in Uetake in the concealing layer of JP ‘241 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include the silica as Uetake teaches that the porous silica allows for the silica to be dispersed at high concentration and pulverized more finely during the wet dispersion and mechanically pulverizing method, see p. 6, [0112] of Uetake.
Regarding claim 3, JP ‘241 teaches that the binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This overlaps the claimed acid value range of 180 mg KOH/g or more.
	Regarding claim 5, Uetake teaches the use of porous silica as described above.  The sol silica is also called colloidal silica, see p. 6, [0110].  The limitation “obtained by gelling silicic acid” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Uetake teaches the use of porous silica as described above.  Uetake further teaches using an acid and a silicate at p. 6, [0110].
	Regarding claim 6, Uetake teaches that the silica is a sol silica, also called colloidal silica and is made by decomposing a silicate, forming a gel silica, see p. 6, [0110-0111].  This reads on a colloidal silica obtained by gelling a silicate as claimed.
Regarding claims 7 and 8, JP ‘241 teaches the use of a rubber-like resin in the concealing layer such as a styrene-butadiene-styrene block copolymer, styrene-ethylene-butylene-styrene block copolymer, styrene-butadiene rubber, urethane rubber, and others including synthetic rubbers and elastomers.  See p. 2-3, lines 75-81.  These read on a synthetic rubber binder resin as in claim 7 and an elastomer binder resin as in claim 8.
Regarding claim 9, JP ‘241 teaches that the layers include a release agent applied to a base polyethylene terephthalate film (see p. 4-5, lines 163-165), a concealing layer applied to the release layer, and an acrylic pressure-sensitive adhesive applied to the concealing layer (see p. 5, lines 166-177).  This results in the layers having the structure of a release substrate comprising a plastic film, a correcting and covering layer, and a pressure-sensitive adhesive layer in order.
JP ‘241 and Uetake are relied upon as described above to teach the use of porous silica having an oil absorption within the claimed range and an acid-modified resin as claimed.
The pressure-sensitive transfer layer of JP ‘241 is disclosed to resist bleeding after writing upon the tape with a water-based ink, see p. 1-2, lines 34-38 and p. 3, lines 88-93.
Regarding claims 10 and 11, JP ‘241 teaches including a white pigment, namely titanium oxide, in the concealing layer at p. 3, lines 113-114 and 118.   Pigments of other colors (e.g. ultramarine, yellow lead, and cadmium red) are also disclosed at p. 4, lines 124-129.  The reference also teaches the use of an extender pigment in the concealing layer at p. 4, lines 133-136.
Regarding claim 13, JP ‘241 describes that suitable extender pigments include magnesium carbonate, calcium carbonate, barium carbonate, barium sulfate, aluminum oxide, silicon dioxide, celite, clay, talc, and the like (see p. 4, lines 135-136).  Thus silica (silicon dioxide) is taught as a suitable extender pigment.
Regarding claims 14 and 19, JP ‘241 teaches that the total pigment in the concealing layer is preferably in the range of 65-85 wt. %, see p. 4, lines 138-141.  This overlaps the claimed range of 45-85 wt. %.
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, JP ‘241 describes a pressure-sensitive correction tape used for concealing and correcting characters erroneously recorded on a paper surface.  See p. 1, lines 10-17.  The reference describes a three layer correction tape comprising a base material, a concealing layer, and an adhesive layer, see p. 1-2, lines 34-43.  The base material is a plastic film or paper, preferably a PET film, see p. 2, lines 51-54.  The base material has a release layer as described at p. 2, lines 39-43 and lines 62-66, reading on the claimed release substrate.  
The concealing layer comprises a binder, pigment, dispersant, an additive, see p. 2, line 69.  The binder includes a carboxyl-group containing resin having an acid value of 30 mg KOH/g or more, see p. 3, lines 86-91.  This reads on the claimed acid-modified rosin.  Note that suitable carboxyl-group containing resins include rosins, see p. 3, lines 100-103.  JP ‘241 also teaches that silicon dioxide may be included as an extender pigment, see p. 4, lines 135-137.  This reads on the correcting and covering layer.  A pressure-sensitive adhesive layer is used as described at p. 4, lines 146-148, reading on the claimed pressure-sensitive adhesive layer.
JP ‘241 teaches including a white pigment, namely titanium oxide, in the concealing layer at p. 3, lines 113-114 and 118.   Pigments of other colors (e.g. ultramarine, yellow lead, and cadmium red) are also disclosed at p. 4, lines 124-129.  The reference also teaches the use of an extender pigment in the concealing layer at p. 4, lines 133-136.
JP ‘241 teaches that the pressure-sensitive transfer correction tape does not cause bleeding after writing, see p. 1-2, lines 34-38.  
JP ‘241 does not specify the use of a porous silica as the silicon dioxide.
Uetake describes an adhesive label for inkjet recording which includes an adhesive layer, a support member, an ink receiving layer, and a releasing layer in this order, see abstract and p. 1, [0017].  The ink receiving layer includes a binder and inorganic particles, see p. 5, [0090], and such particles are preferably amorphous synthetic silica, see p. 6, [0100].  The silica has an oil absorption of less than or equal to 210 mL/100 g, see p. 6, [0112] because this allows for the silica to be dispersed at high concentration and pulverized more finely during the wet dispersion and mechanically pulverizing method, see p. 6, [0112].  The adhesive is a pressure-sensitive adhesive, see p. 3, [0057].  The ink receiving layer of Uetake reads on a covering layer for a pressure-sensitive transfer correcting tape as ink can be applied to this layer to conceal the adherend (including any image on such an adherend) positioned below the adhesive label.
JP ‘241 and Uetake are analogous because they are similar in structure and function, as each discloses pressure-sensitive adhesive tapes comprising a base layer, additional layer, and adhesive layer.  Each teaches a PET base layer (see Uetake at p. 7, [0131] and JP ‘241 at p. 2, lines 51-54) and each teaches the use of silicon dioxide in the additional layer.  The silicon dioxide containing layers of both JP ‘241 and Uetake are configured to receive an ink.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included porous silica as taught in Uetake in the concealing layer of JP ‘241 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include the silica as Uetake teaches that the porous silica allows for the silica to be dispersed at high concentration and pulverized more finely during the wet dispersion and mechanically pulverizing method, see p. 6, [0112] of Uetake.
Regarding claim 17, JP ‘241 describes that suitable extender pigments include magnesium carbonate, calcium carbonate, barium carbonate, barium sulfate, aluminum oxide, silicon dioxide, celite, clay, talc, and the like (see p. 4, lines 135-136).  Thus silica (silicon dioxide) is taught as a suitable extender pigment.
Regarding claim 18, Using the porous silica of Uetake as the extender pigment results in an amount of porous silica of from 5-50 wt. % in the concealing layer, which overlaps the claimed range of 1-10% by mass.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-126241A in view of Uetake (U.S. Pub. 2016/0009113) and further in view of Kwan (U.S. Pub. 2005/0075419).  A machine translation of JP ‘241 was relied upon for analysis.
Regarding claims 12 and 16, JP ‘241 and Uetake are relied upon as described above.  Although JP ‘241 describes that suitable extender pigments include magnesium carbonate, calcium carbonate, barium carbonate, barium sulfate, aluminum oxide, silicon dioxide, celite, clay, talc, and the like (see p. 4, lines 135-136), aluminum silicate is not specified.
However, Kwan describes a color-changing correction fluid which includes a pigment and an extender pigment, in which extender pigments may be aluminum silicate, calcium carbonate, magnesium silicate, calcium silicate, potassium aluminum silicate, and mixtures thereof, see abstract and p. 2, [0018] and [0025].
Kwan and JP ‘241 are analogous as they each disclose suitable extender pigments for correction materials.  Although JP ‘241 is a corrective tape and Kwan is a correction fluid, there is a similar problem (correcting printed errors by covering means) being solved by the inventions described in the references.  
It would have been obvious to have substituted aluminum silicate as disclosed in Kwan for the calcium carbonate extender pigment in JP ‘241 as these materials are described to be suitable substitutes to accomplish the same function.  There is a reasonable expectation of success as both Kwan and JP ‘241 use the extender pigment to improve the performance of the correction material.  Furthermore, JP ‘241 is not limited to the specific extender pigments described at p. 4, lines 135-136 as the reference states “or the like”, intending known substitutes to also be suitable for the correcting tape.
RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 21 April 2022 regarding the 35 U.S.C. § 103 rejection of claims 1 and 3-10 of record over JP ‘241 and Uetake (U.S. Pub. 20160009113) have been carefully considered but are deemed unpersuasive.
Applicant argues that while JP ‘241 teaches a range of extender pigment of from 5-50 wt. % in the concealing layer (see lines 138-141), Uetake teaches using 40% by mass or greater and preferably 70% by mass or greater of inorganic particles, and that these do not teach or suggest applicant’s claimed features including a porous silica content of from 1-10 %.
The Examiner is not persuaded.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Uetake is not relied upon to disclose the quantity of porous silica in the correction tape correcting and covering layer, but rather to teach that porous silica is a suitable material for the pigment in the correcting and covering layer disclosed in JP ‘241.  JP ‘241 is relied upon to teach the quantity of such a material which overlaps the claimed range.
	Regarding new claim 15, applicant argues that the combination of references fails to teach each of the claimed limitations.  See p. 7 of the remarks.
	The Examiner is not persuaded, as the combination of JP ‘241 and Uetake reads on each of the claimed limitations as described in the rejection above.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759